Opinion of the Court by
Judge Robertson:
We perceive no elror to the infant’s prejudice, and both he and his guardian seem content.
In resting, as the appellant did, on the sale of the infant’s undivided fourth in the town house and lot, she has no right to complain that the Circuit Court so decreed.
Nor has Wilson any available ground for his cross-appeal. As he was a party defendant presumed to be in court, he had constructive notice of the amended petition, and, moreover, had he answered the amendment, this court can neither know nor presume that he would have urged a sale of the entire property of all the joint owners.
Wherefore, the judgment is affirmed on both the original and the cross-appeal.